DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see Applicant’s Arguments and Remarks, filed 12/13/2021, with respect to claims 2, 6, 9, 10, 12-17, 19, 20, 22, 26, 29, 30, 32-37, 39 and 40 have been fully considered and are persuasive in view of the incorporation of previously objected subject matter.  The previous ground of rejection has been withdrawn. 

Allowable Subject Matter

Claims 2, 6, 9, 10, 12-17, 19, 20, 22, 26, 29, 30, 32-37, 39 and 40 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The allowablility of claims 2, 6, 9, 10, 12-17, 19, 20, 22, 26, 29, 30, 32-37, 39 and 40 remains the same as it was with respect to the objected claims in the Non-Final Rejection, dated 9/23/2021, that are now incorporated into independent claims 6, 9, 12, 13, 19, 26, 29, 32, 33 and 39.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M CRUTCHFIELD whose telephone number is (571)270-3989. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466